___________

                                  No. 94-4075
                                  ___________


Kenneth R. Jennings,                  *
                                      *
           Appellant,                 *
                                      *    Appeal from the United States
     v.                               *    District Court for the
                                      *    Western District of Missouri.
George Lombardi; Vernon Heath;        *
Dora Schriro,                         *
                                      *
           Appellees.                 *

                                  __________

                   Submitted:     September 15, 1995

                         Filed:   November 30, 1995
                                  __________

Before FAGG, MAGILL, and MURPHY, Circuit Judges.

                                  ___________


MAGILL, Circuit Judge.


     Kenneth Jennings, a Missouri inmate incarcerated in Arkansas, appeals
the district court's1 order granting summary judgment against him on his
42 U.S.C. § 1983 claim that defendants, Missouri prison officials, violated
his Fourteenth Amendment rights by withholding prison wages for work he
performed in Arkansas.   We affirm.


                                      I.


     Jennings was convicted in a jury trial in Missouri state court




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri.
for second degree murder on November 4, 1983, and he received a thirty-year
sentence.      Because he is a former corrections officer at the Missouri State
Penitentiary, Jennings requested an out-of-state transfer pursuant to the
Interstate Corrections Compact (Compact) in force between Missouri and
Arkansas.      Jennings is currently serving his sentence in an Arkansas penal
institution, where he was transferred on June 26, 1984.


        Arkansas regulations require all persons incarcerated in Arkansas to
work.       Pursuant to § 12 of the Compact, Jennings was to receive the same
financial compensation for labor performed in the Arkansas prison as an
Arkansas inmate.      However, Arkansas inmates do not receive wages for their
prison labor; instead, they receive good-time credits which can reduce
their time of incarceration.      Thus, even though prisoners incarcerated in
Missouri are paid for their prison labor, see Mo. Rev. Stat. § 217.255
(1986 & Supp. 1989), and under Article IV(e) of the Compact enabling
statute, Missouri inmates incarcerated in other states retain those rights
they would have had if incarcerated in Missouri, Mo. Rev. Stat. § 217.535
(1986), Jennings has received neither wages nor good-time credits for his
labor.


        Contending that Missouri law created a property interest in prison
wages, Jennings brought suit in district court to recover the amount that
he would have been paid for his labor if he had been incarcerated in
Missouri (or, alternatively, to receive good-time credits).2      The district
court granted summary judgment to the defendants, holding that the term
"rights" in § 217.535 does not encompass prison wages.             This appeal
followed.




        2
     Jennings' claim for good-time credits challenges the duration
of his confinement, and thus his sole federal remedy is a writ of
habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).
Because he had not exhausted state remedies, Jennings properly
dropped this claim.

                                       -2-
                                   II.


     To establish a claim under 42 U.S.C. § 1983, Jennings must allege a
deprivation of a right, privilege, or immunity secured by the Constitution
and laws of the United States.   See Parratt v. Taylor, 451 U.S. 527, 535
(1981).   Because "[t]here is no constitutional right to prison wages and
any such compensation is by the grace of the state," Hrbek v. Farrier, 787
F.2d 414, 416 (8th Cir. 1986), and because "the Interstate Corrections
Compact has not been transformed into federal law, and . . . cannot be a
basis for [an inmate's] 42 U.S.C. § 1983 claim," Stewart v. McManus, 924
F.2d 138, 142 (8th Cir. 1991), Jennings must show that he has a property
interest in prison wages, protected by the Fourteenth Amendment, to succeed
in this § 1983 suit.


     The Fourteenth Amendment prohibits states from depriving any person
of property without due process of law.   The Supreme Court has noted that


     [t]he Fourteenth Amendment's procedural protection of property
     is a safeguard of the security of interests that a person has
     already acquired in specific benefits. . . .

           Property interests, of course, are not created by the
     Constitution. Rather, they are created and their dimensions
     are defined by existing rules or understandings that stem from
     an   independent   source   such   as   state  law--rules   or
     understandings that secure certain benefits and that support
     claims of entitlement to those benefits.


Board of Regents of State Colleges v. Roth, 408 U.S. 564, 576-77 (1972).


     This Circuit uses a two-part test to determine whether a state
statute or policy is sufficient to create a constitutionally protected
property interest.   A statute, regulation, or official




                                   -3-
policy pronouncement will give rise to a protected property interest only
where (1) it contains particularized substantive standards or criteria that
guide the decisionmakers, and (2) it uses mandatory language requiring the
decisionmakers to act in a certain way, thus limiting the official's
discretion.        Craft v. Wipf, 836 F.2d 412, 417 (8th Cir. 1987).               Where the
statute       or   policy   is    only   procedural,    or   where   it    grants       to   the
decisionmaker discretionary authority in implementing it, a protected
property interest is not created.


        Under the Compact, "[t]he fact of confinement in a receiving state
shall not deprive any inmate so confined of any legal rights which said
inmate would have had if confined in an appropriate institution of the
sending state."       Mo. Rev. Stat. § 217.535.        Jennings contends that, because
he would have received wages had he been incarcerated in Missouri, he
should receive wages for work performed in Arkansas.                 We disagree.


        Missouri law provides that "[t]he [Division of Adult Institutions]
shall    adopt      rules   and   regulations    for   establishing       in    each    of   the
correctional facilities a system of compensation to the offenders confined
in the facilities."          Mo. Rev. Stat. § 217.255.          This section does not
itself mandate that prisoners incarcerated in Missouri receive any specific
level of compensation.            Instead, it leaves unfettered discretion to the
Division of Adult Institutions (Division) to establish terms for payment
of wages.      Because of this discretion, any property rights in prison wages
must be found in the applicable regulations.                 Bounds v. O'Dell, 873 F.
Supp. 221, 223 (E.D. Mo. 1995), aff'd, 61 F.3d 908 (8th Cir. 1995).


        The    Division     enacted      regulatory    guidelines    for       paying   wages.
Division of Adult Institutions, Rule 20.120.040 (1984 & Supp. 1988),
amended and reissued as Division of Adult Institutions, Institutional
Services Procedure No. IS22-1.5 (1992).            While no regulations specifically
cover prison wages for Missouri inmates




                                             -4-
incarcerated elsewhere, the prison wages regulations generally applicable
in Missouri, plus the Compact in force between Missouri and Arkansas,
indicate that Missouri did not intend to create a property interest in
prison wages for Missouri prisoners incarcerated elsewhere.


     Several factors lead us to this conclusion.            First, the regulations
                                                    3
in force from February 1984 to October 1992 stated that compensation for
individual inmates shall be determined "based on available funds, the
performance     of    the   inmates,   and   the   value   of   their   work   to   the
institution."    Rule 20.120.040.      Thus, prison wages are not an entitlement,
but are linked to the value received from inmate labor by Missouri
institutions.        Under § 12 of the Compact, however, Arkansas retains the
economic benefits of labor performed by Missouri inmates incarcerated in
Arkansas.     We can discern no intent on the part of Missouri to subsidize
the prison labor in Arkansas when Missouri receives no benefit from such
labor.


     Second, the regulations stated that "[i]nmate wages are a positive
behavior incentive."        Rule 20.120.040.   Prison wages are thus viewed as a
"carrot" that entices inmates to behave in a peaceful manner, ensuring
safety in the Missouri prisons.        Paying wages to inmates incarcerated out-
of-state would not further this




     3
      In October 1992, the prison wages regulations were rewritten
and the precatory language discussed below was not included in the
new version. While the removal of this language does create some
uncertainty as to the scope of the right to receive prison wages,
the best interpretation of this action is that the Division wanted
to draft a more streamlined regulation. Absent clear evidence that
the Division wanted to reverse course and grant to Missouri inmates
incarcerated elsewhere a right to receive prison wages, we do not
believe that the removal of precatory language was intended to
accomplish this result.

                                         -5-
purpose.4


     Finally, § 12 of the Compact states that prison wages "shall be paid
to inmates of the sending state on the same basis as to inmates of the
receiving   state."       In     enacting    this   provision,   the   Department    of
Corrections (Department) understood that the prison wages regulations were
not applicable to Missouri inmates incarcerated elsewhere (otherwise, the
wages guidelines and the Compact, both authorized by the Department,5 would
be contradictory).        In light of the purposes of the wages regulations
discussed   above   and    the    reasonableness     of   the   Department's   implied
construction, we will defer to the Department's interpretation.                     Cf.
Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S.
837, 842-45 (1984) (in federal administrative law, "considerable weight
should be accorded to an executive department's construction of a statutory
scheme it is entrusted to administer").


     The right to receive prison wages does not attach as a consequence
of being convicted in Missouri; rather, the right is dependent upon actual
in-state incarceration.        The triggering event for the application of the
Compact, incarceration in another state, negates the element upon which the
paying of wages is dependent,




      4
       We acknowledge that there are other potential reasons for
paying prison wages.    For example, prison wages could serve a
rehabilitative purpose or could be used by the inmates to buy
personal necessities.     However, there is no indication that
Missouri considered these factors and, absent a clear statement
from the state, we will not impute such an understanding to the
Division of Adult Institutions.
       5
       The wages guidelines technically were promulgated by the
Division of Adult Institutions, a subdivision of the Department.
However, the Department is charged with overseeing and supervising
all programs of the Division. Mo. Rev. Stat. § 217.020 (1986 &
Supp. 1989).

                                            -6-
incarceration in Missouri.6   Thus, receipt of prison wages does not fall
within the ambit of protected rights under § 217.535.


                                   III.


     We find that Jennings does not have a property interest in receiving
prison wages while incarcerated in Arkansas.   Accordingly, the opinion of
the district court is affirmed.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     6
      Jennings mistakenly relies upon Hayes v. Lockhart, 754 F.2d
281, 284 (8th Cir. 1985) (per curiam), which involved a claim for
good-time credits earned by an Arkansas inmate incarcerated in
Florida pursuant to an Interstate Corrections Compact. Because the
compact at issue provided that Arkansas inmates incarcerated
elsewhere would retain the same rights as those Arkansas inmates
incarcerated in Arkansas, the court held that Hayes was entitled to
good-time credits. However, the panel in that case did not analyze
whether the right in question was dependent upon actual in-state
incarceration and therefore Hayes is inapposite.

                                   -7-